IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs December 9, 2015

                  STACY RAMSEY v. STATE OF TENNESSEE

                  Appeal from the Circuit Court for Carroll County
                    No. 93CR561     Charles C. McGinley, Judge


                 No. W2015-01019-CCA-R3-PC - Filed May 25, 2016
                        _____________________________

Petitioner, Stacy Ramsey, appeals from the Carroll County Circuit Court’s summary
dismissal of his second petition for post-conviction relief, which the trial court treated as
a motion to reopen his post-conviction proceeding. We dismiss the appeal for lack of
jurisdiction because the Petitioner failed to comply with the statutory requirements
governing an appeal from the denial of a motion to reopen post-conviction proceedings.
If treated as a second post-conviction petition as styled by Petitioner, through counsel,
then it was subject to summary dismissal because only one petition for post-conviction
relief is permitted, T.C.A. § 40-30-102(c), and because the petition was barred by the
applicable one-year statute of limitations, T.C.A. § 40-30-102(a).

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

THOMAS T. WOODALL, P.J., delivered the opinion of the Court, in which ALAN E. GLENN
and ROBERT W. WEDEMEYER, JJ., joined.

Robert L. Sirianni, Jr., Winter Park, Florida, for the Appellant, Stacy Ramsey.

Herbert H. Slatery III, Attorney General and Reporter; Ahmed A. Safeeullah, Assistant
Attorney General; Matthew F. Stowe, District Attorney General; and R. Adam Jowers,
Assistant District Attorney General, for the Appellee, State of Tennessee.

                                        OPINION

Facts

      In 1994, Petitioner was convicted by a Montgomery County Jury for first degree
murder and sentenced to life without the possibility of parole. State v. Stacy Dewayne
Ramsey, No. 01C01-9412-CC-00408, 1998 WL 255576, at *1 (Tenn. Crim. App., May
19, 1998), perm. app. denied (Tenn. Jan. 25, 1999). A panel of this court affirmed
Petitioner’s conviction and sentence on appeal. Id. The facts underlying Petitioner’s
conviction were summarized by this court in a previous appeal:

        The petitioner was indicted by the Carroll County Grand Jury for the
        first degree murder of Dennis Brooks, Jr. At the petitioner’s request,
        venue was changed, and the trial was held in Montgomery County. The
        proof at the petitioner’s trial revealed that he, and co-defendants Walter
        Steve Smothers and Teresa Deion Smith Harris planned to beat Harris’
        ex-boyfriend, David Hampton. On the way to Hampton’s residence, the
        petitioner’s truck overheated. Therefore, the petitioner, Smothers, and
        Harris decided to take the next vehicle that passed them on the road,
        agreeing that they might have to kill the driver of the vehicle. The
        petitioner, Harris, and Smothers grabbed the victim, the driver of the
        vehicle that Harris flagged down, and put him in his truck. The three co-
        defendants got into the truck and began driving. They shot the victim in
        the left hip with a shotgun, and the victim began screaming. They told
        the victim to stop screaming and they would take him to a hospital. The
        victim screamed more, and Smothers used the shotgun to shoot the
        victim under the chin, killing him. Thereafter, the petitioner suggested
        that they bury the victim. The trio decided to cut off the victim’s legs to
        make burial easier. Further, the autopsy revealed that one of the victim’s
        arms and his penis were also amputated. At Harris’ behest, Smothers
        removed the victim’s heart, and all three held the victim’s heart to their
        mouths. Additionally, they repeatedly stabbed the victim post-mortem
        with a butcher knife. Next, they poured oil and gasoline on the victim
        and his truck and set both ablaze. The petitioner was later discovered
        wearing the victim’s shoes and possessing the victim’s shaving kit
        containing tools. The petitioner was convicted of the first degree murder
        of Brooks, and he received a sentence of life without the possibility of
        parole. On appeal, this court affirmed the petitioner’s conviction and
        sentence.

Stacy Dewayne Ramsey v. State, No. W2006-01827-CCA-R3-PC, 2008 WL 4117963
(Tenn. Crim. App., at Jackson, Sept. 3, 2008), perm. app. denied (Tenn. March 16, 2009).

       Petitioner sought post-conviction relief, alleging that his trial counsel was
ineffective. The post-conviction court summarily dismissed the petition. On appeal, a
panel of this court reversed the trial court’s ruling and remanded the case to the post-
conviction court for an evidentiary hearing. Stacy Dewayne Ramsey v. State, No.
M2003-02969-CCA-R3-PC, 2005 WL 123480, at *1 (Tenn. Crim. App., Jan. 21, 2005).
Petitioner filed an amended petition, and following an evidentiary hearing, the post-
                                            2
conviction court denied relief. On appeal, a panel of this court affirmed the post-
conviction court’s ruling. Ramsey, 2008 WL 4117963, at *5-6.

       On March 18, 2015, Petitioner filed a petition seeking to reopen his post-
conviction proceedings. The post-conviction court summarily dismissed the pleading.
Petitioner filed a motion to reconsider and a notice of appeal with the post-conviction
court. The post-conviction court entered an order denying Petitioner’s motion to
reconsider.

Analysis

       Petitioner contends that the post-conviction court erred by dismissing his latest
post-conviction proceedings. He argues that the recent appellate court rulings in
Martinez v. Ryan, 132 S. Ct. 1309 (2012), Trevino v. Thaler, 133 S. Ct. 1911 (2013), and
Sutton v. Carpenter, 745 F.3d 787 (6th Cir. 2014), established a constitutional right that
was not recognized at the time of his trial and that he, essentially, should be permitted to
reopen the proceedings because his post-conviction counsel provided ineffective
assistance. Specifically, Petitioner asserts that his post-conviction counsel was
ineffective for failing to obtain and review the full trial record prior to the evidentiary
hearing, failing to object to the hearsay testimony of Petitioner’s second trial counsel, and
failing to make any meaningful closing argument at the post-conviction evidentiary
hearing. The State responds that the appeal should be dismissed for failure to file an
application for permission to appeal the post-conviction court’s denial of relief. In the
alternative, the State contends the Petitioner has failed to establish that a new
constitutional right was created after his trial and that any constitutional right requires
retrospective application.

        A petitioner may seek appellate review of a post-conviction court’s denial of a
motion to reopen post-conviction proceedings by filing within thirty days an application
for permission to appeal to the court of criminal appeals. T.C.A. § 40-30-117(c) (2012);
see Tenn. Sup. Ct. R. 28, § 10(B). The application for permission to appeal shall include
“copies of all the documents filed by both parties in the [post-conviction] court and the
order denying the motion.” T.C.A. § 40-30-117(c); see Tenn. Sup. Ct. R. 28, § 10(B).
An appeal in this regard is discretionary, and a petitioner is not entitled to an appeal as of
right. Fletcher v. State, 951 S.W.2d 378, 382 (Tenn. 1997); see T.R.A.P. 3(b)
(delineating the availability of an appeal as of right in criminal proceedings). A
petitioner’s failure to comply with the statute’s requirements deprives this court of
jurisdiction to consider the matter.

      Although a notice of appeal filed with the court of criminal appeals may be treated
as an application for permission to appeal, the notice “must include the date and
                                              3
judgment from which the petitioner seeks review, the issue which the petitioner seeks to
raise, and the reasons why the appellate court should grant review.” Graham v. State, 90
S.W.3d 687, 691 (Tenn. 2002). A petitioner’s failure to comply with the requirements of
Tennessee Code Annotated section 40-30-117(c) “deprives this court of jurisdiction to
consider the matter.” Ricky Lee Nelson a/k/a Russell Wellington v. State, No. W2012-
00045-CCA-R3-PC, 2013 WL 1197870, at *3 (Tenn. Crim. App. Mar. 25, 2013); see
Salvatore Pisano, Jr. v. State, No. W2011-02535-CCA-R3-PC, 2012 WL 5507328, at *3
(Tenn. Crim. App. Nov. 13, 2012); Eric Carter v. State, No. W2008-00957-CCA-R3-PC,
2008 WL 4936719, at *2 (Tenn. Crim. App. Nov. 19, 2008); Timothy Roberson v. State,
No. W2007-00230-CCA-R3-PC, 2007 WL 3286681, at *9 (Tenn. Crim. App. Nov. 7,
2007), perm. app. denied (Tenn. Apr. 14, 2008).

       The record reflects that the post-conviction court entered an order dismissing
Petitioner’s pleading seeking to reopen his post-conviction proceedings on May 1, 2015.
Petitioner filed a notice of appeal in the post-conviction court on May 29, 2015.
Petitioner did not file with this court an application for permission to appeal or a notice of
appeal satisfying any of the Graham requirements. Petitioner’s failure to comply with
Tennessee Code Annotated section 40-30-117(c) and Tennessee Supreme Court Rule 28,
section 10(b) deprives this court of jurisdiction to consider Petitioner’s appeal.

                                      CONCLUSION

       Based on the foregoing, the appeal is dismissed.

                                    ____________________________________________
                                    THOMAS T. WOODALL, PRESIDING JUDGE




                                              4